Title: To Thomas Jefferson from John Smith of Ohio, 12 December 1803
From: Smith, John
To: Jefferson, Thomas


               
                  Sir
                  Monday Morn. [12 Dec. 1803]
               
               I beg leave to inform you that
               Mr. Breckinridge
               Mr Wright
               Mr Jackson
               Mr Baldwin &
               Mr. Adams compose the Committee, to prepare & report a bill for the Government of the Ceded Territories. I learn they have met two or three times, but Cannot agree on the principles of a bill. Butlers proposed amendment to the Constitution is rejected. Those who voted in the affirmative are 
               Mr Anderson
               Mr Butler
               Mr Dayton &
               Mr Jackson
               The residue who were present voted in the negative. The House have sent up their agreement to the proposed Constitutional amendment of the Senate—And also a Joint Resolution requesting the Executive to transmitt copies of it to the several States.
               I am Sir very respectfully your Humble Servt.
               
                  John Smith
               
            